Name: 83/599/EEC: Commission Decision of 29 November 1983 approving an amendment to the programme on processing and marketing of pigs in the Netherlands pursuant to Council Regulation (EEC) No 355/77 (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-12-09

 Avis juridique important|31983D059983/599/EEC: Commission Decision of 29 November 1983 approving an amendment to the programme on processing and marketing of pigs in the Netherlands pursuant to Council Regulation (EEC) No 355/77 (Only the Dutch text is authentic) Official Journal L 347 , 09/12/1983 P. 0053 - 0053*****COMMISSION DECISION of 29 November 1983 approving an amendment to the programme on processing and marketing of pigs in the Netherlands pursuant to Council Regulation (EEC) No 355/77 (Only the Dutch text is authentic) (83/599/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural products are processed and marketed (1), as last amended by Regulation (EEC) No 3164/82 (2), and in particular Article 5 thereof, Whereas on 16 June 1983 the Dutch Government notified an amendment to the programme on processing and marketing of pigs, which has been approved by the Commission Decision of 24 June 1980 (3); Whereas the amendment relates to the updating of this programme and its prolongation until 1987 and is consistent with the objectives and provisions of Regulation (EEC) No 355/77; Whereas the question under what conditions the common action initiated by Regulation (EEC) No 355/77 will be continued beyond the date laid down in Article 16 (1) of the said Regulation remains open; whereas it is therefore appropriate to limit approval of the amendment to the programme to applications referred to in Article 24 (4) of Regulation (EEC) No 355/77; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 1. The amendment to the programme, communicated by the Durch Government on 16 June 1983, on processing and marketing of pigs pursuant to Regulation (EEC) No 355/77, is hereby approved. 2. Approval of the amendment to the programme relates only to projects submitted before 1 May 1984. Article 2 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 29 November 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 332, 27. 11. 1982, p. 1. (3) OJ No L 185, 18. 7. 1980, p. 43.